Rothrook, J.
— It is not claimed that there has been any change in the circumstances of the parties which would authorize a modification of the decree so far as it pertains to alimony or to the support of' the child. It is averred in the answer that there has been no such change. Besides, it appears from the answer that, before the decree of divorce was entered, the parties in good faith entered into an agreement in writing by which it was stipulated that in case a divorce should be granted the plaintiff should have the custody of the child, and care for and support and educate it, and the defendant should pay the plaintiff five hundred and twenty-five dollars in full of her share of their property. The case of Reid v. Reid, 74 Iowa, 681, is decisive of the case at bar. The court correctly held that the plaintiff was not entitled to the relief asked.
Aeeirmed.